       Case 1:13-cv-07060-CM-KHP Document 534 Filed 05/10/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------- x
                                                                 :
MARVIN PEARLSTEIN, Individually And On                           :   ECF CASE
Behalf of All Others Similarly Situated,                         :   No. 13 Civ. 7060 (CM) (KHP)
                                                                 :   (Consolidated)
                               Plaintiff,                        :
                                                                 :
                  -against-                                      :
                                                                 :
BLACKBERRY LIMITED (formerly known as
                                                                 :
RESEARCH IN MOTION LIMITED),
                                                                 :
THORSTEN HEINS, BRIAN BIDULKA, and
                                                                 :
STEVE ZIPPERSTEIN,
                                                                 :
                               Defendants.                       :
---------------------------------------------------------------- x

   CERTIFICATION OF COMPLIANCE WITH NOTICE REQUIREMENTS IN THE
     COURT’S ORDER TEMPORARILY GRANTING MOTIONS TO SEAL AND
    DIRECTING RESPONSE FROM THIRD PARTY WITNESSES (ECF NO. 531)

        Defendants BlackBerry Limited, Thorsten Heins, Brian Bidulka and Steve Zipperstein,

hereby certify that they notified third-parties Ernst and Young LLP Canada (“EY”), U.S.

Cellular, T-Mobile, AT&T, and Verizon Wireless (the “Third Parties”) of the Court’s Order

Temporarily Granting Motions to Seal and Directing Response From Third Party Witnesses

Ernst and Young, U.S. Cellular, and T-Mobile (the “Order”) (ECF No. 531). Defendants’

counsel emailed a copy of the Order to each of the following counsel for the Third Parties:

 US Cellular:                                             T-Mobile:
       Thomas Collier                                        Edward Butkovitz
       Paul E. Veith                                         Kleinbard LLC
       Sidley Austin LLP
     Case 1:13-cv-07060-CM-KHP Document 534 Filed 05/10/21 Page 2 of 2




Verizon:                                Ernst & Young:
       Harley Raff                         Donald Hanna
       Litigation Counsel, Verizon         Associate General Counsel,
                                           Ernst & Young
AT&T:                                      and
     Paula Phillips                        Jon Henry
     Litigation Manager, AT&T              King & Spalding LLP




Dated: May 10, 2021                         /s/ James J. Beha II
       New York, New York
                                     MORRISON & FOERSTER LLP

                                     Dan Marmalefsky (admitted pro hac vice)
                                     707 Wilshire Boulevard
                                     Los Angeles, California 90017
                                     (213) 892-5200

                                     James J. Beha II
                                     Steven Rappoport
                                     250 West 55th Street
                                     New York, New York 10019
                                     (212) 468-8000

                                     Attorneys for Defendants BlackBerry Limited,
                                     Thorsten Heins, Brian Bidulka, and Steve Zipperstein
